J-S14003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CARLA B. RUNCO                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH GREGORY RUNCO                       :
                                               :
                       Appellant               :   No. 1288 WDA 2021

                Appeal from the Order Entered October 19, 2021
       In the Court of Common Pleas of Allegheny County Family Court at
                          No(s): FD 17-007050-006


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: August 3, 2022

        Joseph Gregory Runco (“Husband”) appeals from the order granting in

part and denying in part Husband’s exceptions to a divorce master’s

recommendations and report. The report had found Husband in contempt of

the parties’ marital settlement agreement (“MSA”). We affirm.

        Husband and Carla B. Runco (“Wife”) were married in June 1988. In

January 2017, Wife filed for divorce. The parties ultimately entered into a

marital settlement agreement (MSA) in May 2019, and the court entered a

divorce decree shortly thereafter. Under the terms of the MSA, Husband was

required to pay Wife $265,000 over time. Husband made a $10,000 initial

payment, as per the agreement, after which he was required to make a

payment of $800 on the first and 15th of every month. The MSA required

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14003-22



Husband to make the payments by electronic transfer: “The payments due to

Wife…shall be paid by electronic transfer directly into wife’s chosen bank

account in bi-monthly payments of $800 on the 1st and 15th of each and every

month. The parties shall cooperate to set up the electronic transfer

immediately to ensure timely payment.” MSA at 10-11.

      Although Wife gave Husband a deposit slip with her bank information

shortly after signing the MSA, Husband never paid Wife via electronic transfer,

instead opting for paper checks. Further, although Husband initially made all

payments to Wife, he failed to make payments on April 15, 2020, May 1, 2020,

May 15, 2020, and June 1, 2020, for a total delinquency of $3,200. Husband,

a pediatric dentist, claimed that he was unable to make these payments due

to his inability to work at the onset of the Covid-19 pandemic.

      In October 2020, Wife filed a petition for enforcement of the MSA plus

other special relief. On October 15, 2020, the trial court issued an order

requiring Husband to pay Wife the $3,200 delinquency by October 17, 2020,

and Husband did so. However, the court subsequently clarified, in a November

4, 2020 order, that Wife was entitled to a hearing regarding Husband’s failure

to comply with the MSA.

      At a hearing before a divorce master in January 2021, Wife presented

evidence that although she had a consent order barring Husband from

contacting her, Husband had nonetheless sent her hundreds of emails and

text messages, as well as numerous voice mails. Wife also detailed that in

December 2019, the District Attorney had brought criminal charges against

                                     -2-
J-S14003-22



Husband after Wife discovered that he had been following her. Husband pled

guilty. Wife also presented evidence that Husband had been writing rude and

demeaning comments in the subject line of the checks he gave her. The

comments included remarks such as “selfishness mid-life crisis,” “kindness

payment,” and “loyalty to our family.” Tr. Ct. Op. Pa.R.A.P. 1925(a),

12/22/21, at 4. Husband also used return address stamps that bore Wife’s

name.

     Wife further explained that she had given Husband the necessary

information to establish electronic payment shortly after they executed the

MSA. Husband countered that Wife had not been cooperative in setting up

electric payment, which is why he resorted to paper check.

     The master believed Wife and found that Husband had purposely failed

to set up electronic payment in order to further communicate with and harass

Wife. Thus, the master issued a report and recommendation that found

Husband in contempt of the MSA and imposed various sanctions, including

requiring Husband to pay Wife $6,621 in accrued legal fees due to his repeated

harassment of Wife. The master required Husband to cease communicating

with Wife absent emergency (“no contact provision”).

     Husband filed exceptions to the master’s report and Wife filed cross

exceptions. The trial court granted Husband’s exceptions regarding the

master’s no contact provision, dismissed Wife’s cross exceptions, and adopted

the master’s recommendations in all other respects. Husband filed the instant

timely appeal. Both Husband and the court complied with Pa.R.A.P. 1925.

                                    -3-
J-S14003-22



      Husband raises two issues on appeal:

      1. Whether the trial court erred by finding Husband in willful
         violation of the parties’ [MSA] dated May 1, 2019, and by
         accordingly holding him in contempt of court[?]

      2. Whether the trial court erred by imposing contempt purge
         conditions upon Husband that are groundless, baseless,
         excessive, punitive and manifestly unreasonable, with specific
         reference to those identified within items 1, 2, 3, 4, 6 and 8 of
         the Master’s recommended order, all of which were
         subsequently adopted by the trial court[.]

Husband’s Br. at 4.

      In his first issue, Husband argues that the trial court erred by finding

him in contempt of the MSA. He asserts that the court incorrectly interpreted

the MSA as requiring electronic payment for purposes of eliminating contact

between the parties because the unambiguous terms of the MSA state that

electronic payments are necessary only to “ensure timely payment.” Husband

argues that the paper checks he used fulfilled the purpose of “timely payment”

and the court erred by reading an additional purpose into an unambiguous

contract. Further, Husband avers that the court abused its discretion by

concluding that Husband willfully failed to fulfil the MSA’s electronic payment

requirement because his testimony established that his efforts had been

stymied by Wife’s failure to cooperate. Thus, according to Husband, his failure

to comply with the MSA was de minimis and not sufficient to support the trial

court’s finding of contempt.

      Our standard of review over questions of law is de novo and our scope

of review is plenary. Kraisinger v. Kraisinger, 928 A.2d 333, 339 (Pa.Super.


                                     -4-
J-S14003-22



2007) However, “[w]hen interpreting a marital settlement agreement, the

trial court is the sole determiner of facts and absent an abuse of discretion,

we will not usurp the trial court's fact-finding function.” Id.

      “[A] settlement agreement between spouses is governed by the law of

contracts unless the agreement provides otherwise." Id. (citation omitted). If

the terms of a contract are clear and unambiguous, a court must construe

them in accordance with “the plain, ordinary and accepted meaning of the

words used.” Sorace v. Sorace, 655 A.2d 125, 127 ( Pa.Super. 1995).

      A marital settlement agreement is enforceable by remedies set forth in

the Divorce Code, regardless of whether the agreement is merged or

incorporated into a divorce decree. 23 Pa.C.S.A § 3105(a). Such remedies

include holding the offending party in contempt, the award of counsel fees and

costs to the complaining party, and requiring security to insure future

payments in compliance with the court's order. 23 Pa.C.S.A § 3502.

      Contempt is appropriate where the complaining party has shown that

the (1) the contemnor had notice of the order, (2) the contemnor purposefully

violated the order, and (3) the contemnor acted with wrongful intent. Sorace,

655 A.2d at 127 (citing Stahl v. Redcay, 897 A.2d 478, 489 (Pa.Super.

2006)). A marital settlement agreement is enforceable through contempt. See

23 Pa.C.S.A. § 3105(a); 23 Pa.C.S.A. § 3502(e)(9).

      Here, the trial aptly concluded that Husband was in contempt of the MSA

agreement for failure to execute electronic payments to Wife:




                                      -5-
J-S14003-22


      Husband was properly found to be in contempt for failing to set
      up electronic transfer of funds from his bank to Wife’s bank. His
      proffered explanations were not credible. Wife through counsel
      made repeated efforts to obtain compliance to no avail. Husband
      refused to cooperate with any of them. Whether the provision was
      included to ensure prompt payment, to avoid future contact or
      both, it is still binding on Husband. Husband failed . . . to set up
      electronic transfers in direct contravention of the clear provisions
      of the agreement.

Tr. Ct. Pa.R.A.P. 1925(a) Op., at 5.

      We discern no abuse of discretion. The unambiguous terms of the MSA,

of which Husband was duly aware, called for the electronic transfer of funds.

See Sorace, 655 A.2d at 127; Commonwealth v. Habjan, 73 A.3d 630,637

(Pa.Super. 2013). Husband admitted he failed to pay Wife through electronic

transfer and instead opted for paper checks. See id. The court found

Husband’s justification not credible and instead found that Husband willfully

refused to make electronic payments to Wife. See id. The court heard the

parties’ competing explanations of the attempts to set up the electronic

transfers and believed Wife. We discern no abuse of discretion in this regard.

See Kraisinger, 928 A.2d at 339. Husband’s first issue warrants no relief.

      In   his   second    issue,   Husband     argues   that    the   master’s

recommendations, adopted by the trial court, impose sanctions that are

“groundless, baseless, excessive, punitive, and manifestly unreasonable.”

Husband’s Br. at 31. Husband takes particular issue with the trial court’s

determination that he must pay Wife over $6,000 in legal fees. He contends

that Wife essentially got the benefit of a “bonus round” of litigation after he

had already complied with the court’s October 15 order by paying Wife the

                                       -6-
J-S14003-22



entire $3,200 he owed her in back payments. Although he does not provide

much specific argument, Husband identifies the following provisions that he

asserts the trial court erroneously adopted:

      1. No later than February 1, 2021, Husband shall register a Zelle
      account through his KeyBank checking account and arrange for
      recurring $400 payments to Wife's PNC Bank account on the 12th,
      13th, 27th and 28th of each month.

      2. Husband shall make his annual $2000 payment through Zelle
      on the 27th day of December each year.

      3. Husband shall provide written proof to Wife's counsel that he
      has complied with Paragraph 1 above on or before February 3,
      2021.

      4. On or before February 1, 2021, Husband shall relinquish any
      and all address labels in Wife's name to Wife's counsel and execute
      an Affidavit, to be drafted by Husband's counsel, stating that he
      has relinquished all address labels in his possession, and he will
      not at any time in the future use address labels in Wife's name.

      6. On or before February 15, 2021, Husband shall pay directly to
      Wife's counsel the sum of $6,621 in counsel fees due to his failure
      to comply with the terms of the MSA and due to his vexatious
      conduct in repeatedly harassing Wife.

      8. In the event that Husband does not comply with the foregoing
      Paragraphs, Husband shall be sanctioned $350 per day for each
      and every day or fraction of a day that he fails to comply.

Tr. Ct. Rule 1925(a) Op., at 6.

      As previously noted, courts may enforce marital settlement agreements

through contempt. See 23 Pa.C.S.A. § 3105(a); 23 Pa.C.S.A. § 3502(e)(9).

Moreover, the instant MSA contains a specific provision allowing for

enforcement through contempt and the award of reasonable legal fees and

costs. It states that the parties to the MSA “shall be permitted to enforce


                                     -7-
J-S14003-22



compliance with the terms of this Agreement by instituting a contempt action

and to request any remedy permissible under said action,” and in the event

of a violation, “the defaulting party shall pay as additional damages the

reasonable legal fees and costs incurred by the non-defaulting party in any

action or proceeding in law or equity.” MSA at 17.

      This Court has affirmed the award of attorney’s fees in connection with

the breach of marital settlement agreements. See Habjan, 73 A.3d at 643.

“Our ability to review the grant of attorney’s fees is limited, and we will reverse

only upon a showing of plain error.” Sirio v. Sirio, 951 A.2d 1188, 1198 (Pa.

Super. 2008) (citations omitted). “Plain error is found where the decision is

based on factual findings with no support in the [evidence] or legal factors

other than those that are relevant to such an award.” Id. at 1198-99. Section

2503(7) of the Judicial Code provides that a participant in a legal proceeding

may be awarded counsel fees “as a sanction against another participant for

dilatory, obdurate or vexatious conduct during the pendency of a matter.” 42

Pa.C.S.A. § 2503(7).

      In this case, we conclude that the record supports the trial court’s award

of attorney’s fees and we do not find “plain error.” Sirio, 951 A.2d at 1198.

As discussed, the court properly found Husband in contempt of the MSA and

found that Husband engaged in deliberate and vexatious conduct. Husband

refused to comply with the electronic payment mandate set forth in the MSA,

despite numerous requests to do so from Wife’s counsel. Instead, he engaged




                                       -8-
J-S14003-22



in harassing behavior toward Wife that even he admitted was “childish.” N.T.,

1/11/21, at 121; see Habjan, 73 A.3d at 643; 42 Pa.C.S.A. § 2503(7).

       We likewise hold that the court did not err in adopting the other

recommendations of the master. Husband presents limited argument and little

legal citation to support his claim that his contempt sanctions were, inter alia,

excessive and unreasonable. See Pa.R.A.P. 2119(a); Norman for Estate of

Shearlds v. Temple Univ. Health Sys., 208 A.3d 1115, 1119 (Pa.Super.

2019) (holding claims waived “because they are undeveloped and lack citation

to pertinent legal authority”).1 In any event, we find Husband’s contentions

unavailing in light of the trial court’s finding that Husband has conducted

himself in an obdurate manner and “has demonstrated that he will not follow

through with his obligations voluntarily.” Tr. Ct. Rule 1925(a) Op. at 7. Thus,

Husband’s second issue also lacks merit. Accordingly, we affirm.

       Order affirmed.




____________________________________________


1 To the extent Husband argues that the trial court erred by failing to consider
his current financial means, we conclude the issue is waived due to Husband’s
failure to include the claim in his Rule 1925(b) statement. See Pa.R.A.P 302(a)
(providing that issues not raised in the trial court are waived and cannot be
raised for the first time on appeal).

                                           -9-
J-S14003-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2022




                          - 10 -